Title: To James Madison from Robert R. Livingston, 23 November 1808
From: Livingston, Robert R.
To: Madison, James



Dear Sir
Clermont 23d. Novr. 1808

This will be delivered by my sons in Law Robert L. and Edward P Livingston.  One being a senator may give you the politics of this State, & the other that of France, as far as a traveller could collect it.  For myself I am content to be a mechanic & a farmer & find more pleasure in these occupations than you statesmen do in buffeting the storm that beats around you at Washington.  I mentioned to you when I had the pleasure of seeing you the advantages that might be derived to the country from the introduction of spanish sheep.  You seemed then to think the wool of this country fine enough for the present state of our manufactures.  When you examine the samples of cloth which I enclose, I can not but think You will alter your opinion.  No cloth of equal quality can be made from our wool.  My daughter has a piece in the loom from which, if it turns out such as I expect, I mean to send you an inaugural coat, that you will not be ashamed to wear upon that auspicious occasion.  It is of consequence to remove the prejuices of this country against the merino breed, occasioned by their general deformity & their diminutive size.  This I have in some measure done by exhibiting those I brought from France, where they have greatly improved in size, beauty & quantity, without any change in the quality, of the wool.  And you can enable me to do it more effectualy, if you think, as I do, the public interest connected with the request I am going to make.  I have spared no expence in selecting from the finest flocks in France about twenty sheep (& obtained, what can not be obtained without difficulty) a permit for their exportation, but this is not I fear to be effected, in the present state of things, without your aid.  It is clear to me that you will soon have to send a ship to France.  If so, & you will give orders to the capt. to take charge of this precious stock, or a part of them I will have them put on board, & pay him any price for those he shall land in safty were it even 10 $ per head, besides finding the stores & provision.  Should I obtain them I shall overcome every prejudice here, & lay the foundation for such manufactures as will make Britain regret the injuries she attempts to do us, or rather convert those injuries into lasting benefits.  If you have the goodness to comply with this request be pleased to let me know in time to have them sent to the proper port.  Mine are collected at Bordeaux in the hope of finding the means to ship them from thence.  Should one of the objects for sending a ship be to facilitate the return of American Citizens & seamen, perhaps as more of them are to be found there than elsewhere then Bordeaux would be the proper place for them to sail from.
I say not one word of politics, being satisfied that it must be a relief to you, to turn your eyes upon a single page that does not contain them.  I pray you to present my respectful comps. to Mrs. Madison & believe me to be with the highest esteem & respect Dear Sir Your Most Obt. humble Servt.

Robt. Livingston


You will do me the favor to present my sons in law to the President

